                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

TRAVIS RANDALL REVES                                                                PLAINTIFF


v.                                    Case No. 4:18-cv-4168


SHERIFF ROBERT GENTRY, et al.                                                   DEFENDANTS

                                            ORDER

       Before the Court is the Report and Recommendation filed March 7, 2019, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No.

8). Judge Bryant conducted a preservice screening pursuant to 28 U.S.C. § 1915A and now

recommends that the Court dismiss Plaintiff Travis Randall Reves’ complaint without prejudice

and place a section 1915 strike flag on this case. Plaintiff has objected. (ECF No. 9). The Court

finds the matter ripe for consideration.

                                       I. BACKGROUND

       On December 28, 2018, Plaintiff filed this case pursuant to 42 U.S.C. § 1983. Plaintiff

asserts the following claims against various defendants: inadequate legal assistance, denial of

access to the courts, deprivation of property, and inadequate conditions of confinement.     On

March 7, 2019, Judge Bryant issued the instant Report and Recommendation, finding that Plaintiff

fails to state a claim upon which relief may be granted and recommending dismissal of this case,

along with the imposition of a section 1915 strike flag. Specifically, Judge Bryant found that

Plaintiff’s claim against Defendant Judge Cooper fails due to the doctrine of judicial immunity.

Judge Bryant found further that Plaintiff’s claim against Defendants Barrett and Buchanan fails

because, as public defenders, they do not act under color of state law when performing a lawyer’s

traditional functions. Judge Bryant also found that Plaintiff’s claims against the Sevier County
Detention Center fail because it is not a person subject to suit. Judge Bryant also found that

Plaintiff’s denial of access to the courts claims fail because Plaintiff was assigned a public defender

and because he failed to allege any injury suffered because of any alleged deprivation of a law

library. Judge Bryant also found that Plaintiff’s claim of deprivation of property fails because

Plaintiff may pursue adequate post-deprivation remedies in Arkansas state court. Judge Bryant

found further that Plaintiff’s Eighth Amendment conditions of confinement claim fails because he

failed to allege any injury suffered due to the alleged conditions.           Finally, Judge Bryant

recommends that the Court direct the Clerk of Court to place a section 1915 strike flag on this

case.

        On March 20, 2019, Plaintiff filed objections to the Report and Recommendation.

Plaintiff’s objections are unresponsive to the Report and Recommendation. He states that he

believed that he would be assigned an attorney in this case. He also states that the alleged

conditions that form the basis of this suit have not changed.

                                         II. DISCUSSION

        Upon de novo review of the Report and Recommendation, and for the reasons that follow,

the Court finds that Plaintiff has offered neither fact nor law which would cause the Court to

deviate from Judge Bryant’s Report and Recommendation. Plaintiff does not dispute Judge

Bryant’s statements of law, findings, or recommendations. Rather, Plaintiff argues that he is

ignorant of the law and requires appointment of counsel. Although Plaintiff indicates in his

complaint and in his objections to the instant Report and Recommendation that he would like

appointed counsel, he has not filed a motion for appointment of counsel in this case. However, to

the extent that Plaintiff’s statements can be construed as a valid motion for appointment of counsel,

the Court will decide the motion below.



                                                  2
        A civil litigant, like Plaintiff in this case, does not have a constitutional or statutory right

to appointed counsel, but the Court may appoint counsel at its discretion. 28 U.S.C. § 1915(e)(1);

Wiggins v. Sargent, 753 F.2d 663, 668 (8th Cir. 1985). This determination is to be made after the

civil litigant shows that he has alleged a valid prima facie claim. Nelson v. Redfield Lithograph

Printing, 728 F.2d 1003, 1005 (8th Cir. 1984). The standard for determining the necessity of

appointed counsel is whether both the indigent litigant and the court would benefit from the

assistance of counsel. Johnson v. Williams, 788 F.2d 1319, 1322 (8th Cir. 1986). To that end,

courts consider various factors, including the factual complexity of the issues; the ability of an

indigent to investigate the facts; the existence of conflicting testimony; the ability of an indigent

to present his claim; and the complexity of the legal issues. Id. A court determining a civil

litigant’s motion for appointment of counsel should also satisfy itself that the litigant attempted to

retain counsel but was unsuccessful. Nelson, 728 F.2d at 1005.

        At the onset, the Court notes that Judge Bryant found in the instant Report and

Recommendation that Plaintiff failed to state a claim upon which relief can be granted, and

Plaintiff has not objected to this finding. The determination of whether counsel should be

appointed should be made only after a pro se plaintiff shows that he has alleged a valid prima facie

claim pursuant to 28 U.S.C. § 1915(d). Nelson, 728 F.2d at 1005. Plaintiff did not object to Judge

Bryant’s finding that his claims fail pursuant to section 1915(d), nor has he otherwise argued that

he has alleged a valid prima facie claim. Thus, for the reasons stated by Judge Bryant in the instant

Report and Recommendation, the Court finds that Plaintiff has failed to satisfy the threshold

requirement of showing that he has alleged a valid prima facie claim. 1 Therefore, the Court finds

that appointment of counsel is not proper in this instance. See Nelson, 728 F.2d at 1005 (stating


1
 Moreover, Plaintiff has not moved to amend his complaint to correct the deficiencies noted by Judge Bryant’s Report
and Recommendation.

                                                         3
that courts should determine appointment of counsel “[o]nce the court is satisfied that plaintiff has

alleged a valid prima facie claim”).

       Even if Plaintiff had shown that he alleged a valid prima facie claim, the Court finds that

appointment of counsel is still not warranted. Plaintiff has not argued or shown that the factual

and legal issues presented here are so complex that he cannot represent himself in this matter.

Plaintiff has also failed to argue or otherwise show that he has diligently attempted to retain

counsel. The Court also finds that Plaintiff is presently capable of prosecuting his claims without

appointed counsel. Thus, the Court finds that neither Plaintiff nor the Court would benefit from

appointment of counsel at this time.

       Plaintiff’s other objection to the instant Report and Recommendation is that the alleged

conditions that gave rise to this suit have not changed. However, the Court finds this argument to

be unresponsive to the Report and Recommendation and, thus, is insufficient to cause the Court to

depart from Judge Bryant’s findings and recommendations. Plaintiff presents no other objections

to the instant Report and Recommendation. Thus, the Court agrees with Judge Bryant’s finding

that Plaintiff’s claim against Judge Cooper fails because it seeks monetary relief from a defendant

who is immune from such relief or, alternatively, that the claim should be dismissed as frivolous.

See Bell v. Scherrey, No. 2:13-cv-2201, 2013 WL 5175919, at *1-2 (W.D. Ark. Sept. 13, 2013)

(dismissing 42 U.S.C. § 1983 claims against a judge based on judicial immunity or, alternatively,

as frivolous, and determining that the dismissal constitutes a “strike” under 28 U.S.C. 1915(g)).

The Court also agrees with Judge Bryant that Plaintiff’s other claims are either frivolous or fail to

state a cognizable claim upon which relief may be granted. Therefore, the Court finds that the

instant Report and Recommendation should be adopted and that Plaintiff’s complaint should be

dismissed without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A. The



                                                 4
Court further finds that this dismissal will constitute a “strike” under 28 U.S.C. § 1915(g). See

Orr v. Clements, 688 F.3d 463, 465-66 (8th Cir. 2012) (holding that dismissal without prejudice

of a section 1983 case as frivolous or for failure to state a claim constitutes a section 1915(g)

“strike”).

                                      III. CONCLUSION

        Upon de novo review of the Report and Recommendation and for the foregoing reasons,

the Court hereby overrules Plaintiff’s objections and adopts the Report and Recommendation in

toto. (ECF No. 8). Plaintiff’s case is hereby DISMISSED WITHOUT PREJUDICE pursuant

to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A. The dismissal of this action constitutes a

“strike” under 28 U.S.C. § 1915(g) because Plaintiff’s complaint is being dismissed as frivolous

and/or for failure to state a claim upon which relief may be granted. Therefore, the Clerk of Court

is DIRECTED to place a section 1915 strike flag on this case.

        IT IS SO ORDERED, this 22nd day of March, 2019.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge




                                                5
